Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	Claims 1-16 are rejected under provisional statutory double patenting as claims 1-16 of this instant applicant are  patentably indistinct from claims 1-8, & 10-17  of co-pending  US Application US 17/176,538;. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-16 will be allowed if Statutory Doble Patenting issued for these claims in this office action are overcome  by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The following is an examiner’s statement of reasons for allowance (in case Statutory Double Patenting issued in this instant office action has been overcome).
Regarding claims 1 & 9.  although the prior art of record teaches (such as, Aljawari (US 20170262862) receiving, by an input device interfaced with a computing device, a product identifier; none of the prior art, alone or in combination teaches generating, by the processor of the computing device, an entry value by applying the hashing algorithm to a combination of an event identifier and the digital token; generating, by the processor of the computing device, a digital signature by digitally signing a data package using a private key of a cryptographic key pair, where the data package includes at least a blockchain address, the event identifier, and the digital token; in view of other limitations of claims 1 & 9..
	The closest prior art made of records are followings:
 Aljawari (US 20170262862) teaches a method for managing and providing provenance of a product using blockchain technology. There is disclosure of the association to the product of a unique product identifier as well as the optional association to the product of an anti-counterfeiting device also having a unique identifier as the product moves along the supply chain from its source phase, through the transformation phase and undergoes the transportation phase. There may be more than one product identifier or anti-counterfeiting device as the product is sometimes joined, sometimes partitioned and sometimes packaged. To manage and facilitate the generation and association of identifiers as the product moves along the supply chain there is a data memory device for storage of the unique identifier for the product and association by the server in the data memory device of the unique identifier for the product with the unique identifier of the anti-counterfeit device and other associations. The server is also adapted to receive and store in the data memory device one or more characteristics of the product existing or created as the product moves along the supply chain. Receipt by the processor of the unique identifier of a product or anti-counterfeit device with a query for the provenance of the product, makes available at least one characteristic associated with that product. The use of blockchain permits the creation of a block for each recorded characteristic and the retrieval of the record associated with a block and to verify that the recorded characteristic is the same as that retrieved from the block in the blockchain uniquely associated with the particular product. 
Hayes (US 20120054049) teaches embodiments that include a method for processing information about products in a stream of commerce. The method can include recording unique identifiers in association with products; receiving, from a manufacturer of the products over a communications network, manufacturing information about the products; storing, in an electronic database, the manufacturing information in association with the unique identifiers; receiving, from entities in the stream of commerce over the communications network, additional information about the products; storing, in the electronic database, the additional information associated with the unique identifiers; receiving, over the communications network from retailers selling the products, consumer information identifying consumers of the products; and storing, in the electronic database, the consumer information in association with the unique identifiers. 
 Newton (US 20100200648 ) describes system for providing consumer access to product origin information. The system includes a server configured to assign a tracking identifier (TID) relating to a specific product and a product information portal (PIP) operably connected to the server, the PIP containing a product information record (PIR) related to an individual TID and providing an interface to a consumer access area such that a consumer accessing the PIP can view a PIR for a selected product. 
Sriram (US20160164884 as mentioned in IDS dated 9/30/2020) discloses some embodiments that includes a provenance management system. The provenance management system can authenticate an entity account to register a public identity key and an identity address that are associated with the entity account. The provenance management system can receive a logistic transaction record having a cryptographic signature thereon. The provenance management system can authenticate the cryptographic signature against the public identity key and publish the logistic transaction record to a distributed consensus system that implements a block chain. Each block in the block chain are in sequence with one another and can contain one or more logistic transaction records to ensure a sequence of the logistic transaction records is cryptographically irrepudiable. 
 Cholak (US20130080195) teaches an inventory control method and system is disclosed. The system comprises: a processor, a receiver for receiving an availability request for a leg of a journey between an origin and destination, wherein the availability request comprises one or more attributes defining the leg; and a comparator for comparing the attribute or attributes of the received availability request with data defining a plurality of products. Each product defined by one or more attributes comprising a further attribute which allows a local or non-stop passenger to be distinguished from a connecting passenger. The processor is configured to determine the availability of one of the products in dependence upon the result of the comparison. 
Haldenby (US 20170046806 as mentioned in IDS 9/30/2020) teaches a processor receives a signal representing data including event information detailing an event involving an entity having a registered ownership interest in a product and loads a portion of a distributed electronic ledger for tracking ownership information associated with the product. The distributed electronic ledger includes, within a block thereof and associated with the product, an event trigger list including entity data associated with each entity having a registered ownership interest in the product and a rules engine including rules associated with event triggers in the event trigger list. The processor determines whether a triggering event corresponding to the event is stored in the event trigger list and, when the event has a corresponding triggering event, determines the associated rule within the rules engine. The processor updates and saves the distributed electronic ledger by performing an action specified by the determined associated rule. 
Wilder (US 20090276360 as mentioned in IDS dated 9/30/2020) teaches the invention that relates to a product protection system, whereby a product piece is provided with a product-specific identification sequence (K) which is converted into a coded check sequence (C), by means of an encoding method (F1) using a secret encoding sequence (B). A product control sequence is applied to or on the product piece which comprises the coded check sequence (C), or a sequence derived therefrom. In order to check the authenticity of the product piece, the product control sequence is recorded by a control requester and transmitted by internet to a product protection server structure. A decoded check sequence is derived therein from the product control sequence by means of a decoding method using a decoding sequence. The authenticity of the decoded check sequence, or a sequence derived therefrom is checked and the result of the authenticity check transmitted by internet to the control requester. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497